Citation Nr: 0304111	
Decision Date: 03/07/03    Archive Date: 03/18/03

DOCKET NO.  00-19 801	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for degenerative joint 
disease of the right knee, currently rated as 10 percent 
disabling.  

2.  Entitlement to an increased rating for internal 
derangement of the right knee, currently rated as 20 percent 
disabling.  

[The issue of entitlement to an increased rating, in excess 
of 20 percent, for postoperative residuals of a right 
shoulder dislocation will be the subject of a later decision 
by the Board.]  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1952 to 
February 1960.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2000 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied increased ratings for the veteran's service-connected 
disabilities of the right knee and right shoulder.  The 
veteran responded with a timely Notice of Disagreement, 
initiating this appeal, which he eventually perfected.

A rating decision in August 2000 recharacterized the 
evaluation for the right knee disability as 10 percent for 
internal derangement and 10 percent for degenerative joint 
disease.  See VAOPGCPREC 23-97 (July 1, 1997).  By rating 
decision in July 2001, the disability rating for internal 
derangement was increased to 20 percent.  The VA is required 
to consider entitlement to all available ratings for that 
disability.  AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2002, the veteran testified at a personal hearing 
before the undersigned member of the Board.  

The Board is undertaking additional development on the issue 
of entitlement to an increased rating for a right shoulder 
disability, pursuant to authority granted by 38 C.F.R. 
§ 19.9(a)(2).  When it is completed, the Board will provide 
notice of the development as required by Rule of Practice 
903.  38 C.F.R. § 20.903 (2002).  After giving the notice and 
reviewing your response to the notice, the Board will prepare 
a separate decision addressing this issue.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  The veteran's degenerative joint disease of the right 
knee results in limitation of motion characterized by 
extension of the knee to 105? and flexion to 0?.

3.  The veteran's internal derangement of the right knee is 
characterized by stable medial and lateral collateral 
ligaments and some pain and weakness on use.  


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 10 
percent for the veteran's degenerative joint disease of the 
right knee have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.40, 4.45, 4.59, 
4.71a, Diagnostic Codes 5003, 5010, 5260-61 (2002).  

2.  The criteria for an increased rating in excess of 20 
percent for the veteran's internal derangement of the right 
knee have not been met.  38 U.S.C.A. § 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.71a, Diagnostic 
Code 5257 (2002).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the August 2000 
Statement of the Case, the various Supplemental Statements of 
the Case, and February 2002 RO letters to the veteran 
notifying him of the VCAA, he has been advised of the laws 
and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
received medical care at the VA medical center in Denver, CO.  
Because VA medical treatment has been reported by the 
veteran, these records have been obtained.  At his November 
2002 personal hearing, he indicated that he had recently 
moved to Florida, but had been unable as yet to schedule any 
VA medical treatment in Florida.  No private medical records 
have been obtained, as no such evidence has been indicated by 
the veteran.  The veteran has not otherwise identified any 
additional evidence not already associated with the claims 
folder that is obtainable.  Finally, he has been afforded 
recent VA orthopedic examinations in conjunction with his 
claims.  For these reasons, his appeals are ready to be 
considered on the merits.  

The veteran seeks increased ratings for disabilities of the 
right knee.  Disability evaluations are based upon the 
average impairment of earning capacity as contemplated by the 
schedule for rating disabilities.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. Part 4 (2002).  In order to evaluate the 
level of disability and any changes in condition, it is 
necessary to consider the complete medical history of the 
veteran's condition.  Schafrath v. Derwinski, 1 Vet. 
App. 589, 594 (West 2002).  However, where an increase in the 
level of a service-connected disability is at issue, the 
primary concern is the present level of disability.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  In cases in which 
a reasonable doubt arises as to the appropriate degree of 
disability to be assigned, such doubt shall be resolved in 
favor of the veteran.  38 C.F.R. § 4.3 (2002).  Where there 
is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  38 C.F.R. § 4.7 (2002).  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), the U.S. Court of 
Appeals for Veterans Claims (Court) held that for 
disabilities evaluated on the basis of limitation of motion, 
VA was required to apply the provisions of 38 C.F.R. §§ 4.40, 
4.45 (2002), pertaining to functional impairment.  The Court 
held that in applying these regulations VA should obtain 
examinations in which the examiner determined whether the 
disability was manifested by weakened movement, excess 
fatigability, or incoordination.  Such inquiry should not to 
be limited to muscles or nerves.  These determinations 
should, if feasible, be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, or incoordination.  

I. Increased rating - Degenerative joint disease of the right 
knee

The veteran's degenerative joint disease of the right knee is 
currently rated as 10 percent disabling under Diagnostic Code 
5010, for traumatic arthritis.  Traumatic arthritis is rated 
by analogy under Diagnostic Code 5003, for degenerative 
arthritis.  Diagnostic Code 5003 specifies that degenerative 
arthritis of a major joint be rated under the criteria for 
limitation of motion of the affected joint, with a minimum 10 
percent rating assigned for such limitation.  Under 
Diagnostic Code 5260, a 10 percent rating is assigned for 
flexion limited to 45º, a 20 percent rating is assigned for 
flexion limited to 30?, and a 30 percent rating is assigned 
for flexion limited to 15?.  Diagnostic Code 5261 states that 
a 10 percent rating will be assigned for extension limited to 
10º, a 20 percent rating be assigned for extension limited to 
15?, a 30 percent rating for 20? of extension, and a 40 
percent rating for 30? of extension.  38 C.F.R. § 4.71a, 
Diagnostic Codes 5003, 5010, 5260, 5261 (2002).  

In the present case, the veteran has been awarded a separate 
rating for disability resulting from instability and 
subluxation of the right knee.  See VAOPGCPREC 23-97 (July 1, 
1997).  Therefore, in considering impairment resulting from 
the veteran's degenerative joint disease, instability and 
subluxation will not be considered; such disability will 
instead be considered as part of the separate rating to be 
discussed in the next section of this decision.  

For the reasons to be discussed below, an increased rating in 
excess of 10 percent is not warranted for the veteran's 
degenerative joint disease of the right knee.  

When the veteran's right knee was afforded VA examination in 
September 1999, he reported pain, aggravated by use, and 
occasional locking of the knee joint.  Physical evaluation 
revealed extension to 105? and flexion to 0?.  Comparison of 
these findings to Diagnostic Codes 5260 and 5261 does not 
indicate an increased rating, in excess of 10 percent, is 
warranted.  There was no evidence of fatigability, 
incoordination, weakened movement, functional loss resulting 
in additional limitation of motion, or further pain.

The veteran has submitted VA medical treatment records from 
1999 to the present, but this evidence does not support an 
increased rating for his degenerative joint disease.  While 
the veteran has consistently reported right knee pain, 
especially with use, and has been fitted for use of a knee 
brace, his outpatient treatment records do not reveal 
limitation of motion more severe than that seen on 
examination in September 1999.  Therefore, an increased 
rating, in excess of 10 percent, under 38 C.F.R. §§ 4.40, 
4.45, 4.71a, Diagnostic Codes 5260-61, or the holding in 
DeLuca is not warranted.  

The Board has considered other potentially applicable 
Diagnostic Codes.  While Diagnostic Codes 5256, for ankylosis 
of the knee, and 5262, for impairment of the tibia and 
fibula, offer ratings for the knee in excess of 10 percent, 
the medical record does not reveal these disabilities.  
Neither ankylosis or nor disunion or malunion of the tibia or 
fibula have been noted in the present case.  

For all the foregoing reasons, the Board finds that an 
evaluation in excess of 10 percent is not warranted for the 
veteran's degenerative joint disease of the right knee.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  As a 
preponderance of the evidence is against the award of a 
rating in excess of 10 percent, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

II. Increased rating - Internal derangement of the right knee

The veteran's internal derangement of the right knee is 
currently rated as 20 percent disabling under Diagnostic Code 
5257, for impairment of the knee marked by recurrent 
subluxation and lateral instability.  Under this Code, a 20 
percent rating is assigned for moderate impairment, and a 30 
percent rating is assigned for severe impairment.  Diagnostic 
Code 5257 (2002).  

On VA orthopedic examination in September 1999, the veteran's 
right knee measured slightly larger than the left, described 
a secondary to ballottable effusion; Lachman's, McMurray's, 
and anterior drawer signs were all negative.  The examiner 
described the veteran's medial and lateral collateral 
ligaments as stable.  While the veteran has reported some 
episodes of falling, and uses a cane and/or knee brace as 
needed, he is otherwise able to walk on his own.  VA 
outpatient treatment records from 1999 to the present 
indicate that while the veteran has reported pain and 
weakness, especially with use, of his right knee, his level 
of disability resulting from lateral instability and 
recurrent subluxation is not severe. Additionally, the 
examiner found no muscle atrophy, indicative of lack of use.  
The veteran was able to repetitively squat down and arise to 
the standing position.  VA clinical records are negative for 
any evidence of ligamentous instability or similar findings.  

In considering the veteran's right knee instability and 
subluxation, the Board is cognizant of 38 C.F.R. §§ 4.40 and 
4.45, and the Court's DeLuca holding.  However, the Court has 
also indicated that Diagnostic Code 5257 "is not predicated 
on loss of range of motion, and thus [38 C.F.R.] §§ 4.40 and 
4.45, with respect to pain, do not apply."  Johnson v. Brown, 
9 Vet. App. 7, 11 (1996).  

For all the foregoing reasons, the Board finds that an 
evaluation in excess of 20 percent is not warranted for the 
veteran's internal derangement of the right knee.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  As a 
preponderance of the evidence is against the award of a 
rating in excess of 20 percent, that doctrine is not 
applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b) 
(West 2002); Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 
2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's right knee disability has itself 
required no extended periods of hospitalization since the 
initiation of this appeal, and is not shown by the evidence 
to present marked interference with employment in and of 
itself, as the veteran is retired for medical reasons 
unrelated to his right knee.  Therefore, the assignment of an 
extraschedular evaluation under 38 C.F.R. § 3.321(b) is not 
warranted.  The veteran has not otherwise submitted evidence 
tending to show that his service-connected internal 
derangement of the right knee is unusual, or causes marked 
interference with work other than as contemplated within the 
schedular provisions discussed herein.  Should his knee 
disability worsen in the future, he may petition for a higher 
rating.


ORDER

Entitlement to an increased rating in excess of 10 percent 
for the veteran's degenerative joint disease of the right 
knee is denied.  

Entitlement to an increased rating in excess of 20 percent 
for the veteran's lateral instability and recurrent 
subluxation of the right knee is denied.  



	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

